DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is in response to the Amendment filed on the date: December 8, 2021.
Claims 1-20 are currently pending.  Claims 1, 9, 13 and 16-20 have been amended.  No claims have been canceled or are new.

Response to Arguments
Claim Rejections – 35 USC §112
Applicant’s arguments, see REMARKS page 8, with respect to the rejection of claims 16-20 have been fully considered and are persuasive.  The rejection of claims 16-20 has been withdrawn. 

Claim Rejections Under 35 USC §§102 and 103
Applicant’s arguments, see REMARKS pages 8-9, with respect to the rejection(s) of claim(s) 1, 9 and 13 under 35 USC §102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Furusawa 2011/0227848.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho 2016/0232826 (previously cited) in view of Furusawa 2011/0227848 (newly cited).

Regarding independent claim 1, Cho teaches, in Figures 11 and 12, a sensor unit (Fig. 11) comprising: 
a hole (e1); 
a sensing area (Fig. 11; para [0146], pathing of CD1) formed around the hole, wherein at least one sensor (CD1) is in the sensing area; and 
a crack detector (para [0145-0146]; the controller that processes the signal through CD1 to determine a crack is present, para [0077]) configured to output a first crack signal (para [0077]; presence of a crack) if a comparison value (Fig. 2; Delta V) obtained by comparing a detected value (Fig. 2; V_T) from the at least one sensor with a reference value (Fig. 2; expected V_T value) exceeds an error range (Fig. 2; delta V, para [0077-0078]). 
	Cho fails to teach wherein at least one sensor configured to sense a user’s touch is in the sensing area.
Furusawa teaches wherein at least one sensor configured to sense a user’s touch is in the sensing area (para [0063], touch panel 12).
Therefore, it would have been obvious to one skilled in the art before the effective date of the invention to modify the structure as described by Cho with the touch panel as described by Furusawa for the purpose of improving the reliability of the display module when paired with a touch panel by preventing bending of the device substrates.

Regarding claim 2, Cho and Furusawa teach the sensor unit of claim 1, Cho further teaches wherein the crack detector is configured to output a second crack signal if the comparison value lies within the error range (para [0077-0078]; V_T is at the expected voltage value and would thus indicate that no crack is present). 

Regarding independent claim 13, Cho teaches, in Figures 11 and 12, a method for detecting cracks (Abstract), the method comprising: 
determining a sensing area (Fig. 11; para [0146], pathing of CD1 and CD2) in a sensor unit (combination of CD1 and CD2) comprising a plurality of sensors (CD1 and CD2) and a hole (e1); 
obtaining a detected value (Fig. 2; V_T) from the sensing area at a first time point (Fig. 2); and 
determining whether or not a defect is caused by a crack in the sensing area by using the detected value at the first time point (para [0145-0146]; the controller that processes the signal through CD1 or CD2 to determine a crack is present, para [0077-0078]). 
Cho fails to teach a plurality of sensors configured to sense a user’s touch.
Furusawa teaches a plurality of sensors configured to sense a user’s touch (para [0063], touch panel 12).
Therefore, it would have been obvious to one skilled in the art before the effective date of the invention to modify the structure as described by Cho with the touch panel as described by Furusawa for the purpose of improving the reliability of the display module when paired with a touch panel by preventing bending of the device substrates.

Regarding claim 14, Cho and Furusawa teach the method of claim 13, Cho further teaches wherein the determining of the sensing area in the sensor unit further comprises setting a reference value and an error range for the sensing area (Fig. 2; para [0077-0078]; one skilled in the art would be able to adjust the voltage values V1 and V2 and crack detection range for DeltaV to determine the presence of a crack). 

Regarding claim 15, Cho and Furusawa teach the method of claim 14, Cho further teaches wherein the obtaining of the detected value at the first time point from the sensing area further comprises producing a capacitance or resistance of the sensing area at the first time point using the plurality of sensors (para [0077]; resistance increases due to crack which impacts the voltage detected). 

Regarding claim 16, Cho and Furusawa teach the method of claim 15, Cho further teaches wherein the determining of whether or not a defect is caused by a crack (para [0077-0078]) in the sensing area by using the detected value at the first time point further comprises producing a first comparison value (Fig. 2; Delta V) by comparing the detected value at the first time point of the sensing area with the reference value. 

Regarding claim 17, Cho and Furusawa teach the method of claim 16, Cho further teaches wherein the determining of whether or not a defect is caused by a crack in the sensing area by using the detected value at the first time point further comprises determining that there is a defect due to a crack if the first comparison value exceeds the error range (Fig. 2; delta V, para [0077-0078]). 

Regarding claim 18, Cho and Furusawa teach the method of claim 17, Cho further teaches further comprising: obtaining a detected value from the sensing area at a second time point (Fig. 2; multiple points detected along to V_T curve to determine DeltaV which is used to determine the presence of a crack); and determining whether or not there is a defect caused by a crack in the sensing area using the detected value at the second time point (para [0077-0078]). 


Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Furusawa and further in view of Shin 2015/0002428 (previously cited).

Regarding claim 3, Cho and Furusawa teach the sensor unit of claim 2, Cho further teaches, in Figures 11 and 12, wherein the crack detector comprises: a first memory (para [0077-0078]; a memory or storage unit to store data indicating cracks would be in this system) configured to store the reference 
Cho and Furusawa fail to teach a second memory.
Shin teaches a second memory (Fig. 1; 240).
Therefore, it would have been obvious to one skilled in the art before the effective date of the invention to modify the structure as described by Cho and Furusawa with a second memory as described by Shin for the purpose of using a plurality of memory device to store various data to then be used to determine if a touch event has occurred on the device.

Regarding claim 4, Cho, Furusawa and Shin teach the sensor unit of claim 3, Cho further teaches, in Figure 11, wherein the sensing area comprises a first sensing area (area around CD1) having a first distance (distance to a hole near CD1) to the hole and a first sensor (CD1) located therein, and a second sensing area (area around CD2) having a second distance (longer distance to the holes near CD1) to the hole and a second sensor (CD2) located therein, and wherein the second distance is larger than the first distance (Fig. 11). 

Regarding claim 5, Cho, Furusawa and Shin teach the sensor unit of claim 4, Cho further teaches wherein the crack detector outputs a first crack signal (para [0077]; presence of a crack) if a first comparison value (Fig. 2; Delta V) obtained by comparing a first detected value (Fig. 2; V_T) obtained from the sensor in the first sensing area with a first reference value (Fig. 2; expected V_T value) exceeds a first error range (Fig. 2; delta V, para [0077-0078]), and outputs a second crack signal if the first comparison value lies within the first error range (para [0077-0078]; V_T is at the expected voltage value and would thus indicate that no crack is present). 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Park 2016/0322451 (previously cited) and further in view of Furusawa.

Regarding independent claim 9, Cho teaches, in Figures 11 and 12, a display device (Fig. 11) comprising: 
a display unit (Fig. 11) comprising a display area and a non-display area (para [0009]); 
a sensor unit (CD1) on the display unit, the sensor unit comprising a sensor area and a non-sensor area (Fig. 11); and 
a hole (e1) penetrating through the display unit and the sensor unit in a thickness direction (hole e1 going into the substrate), 
wherein the sensor unit comprises: 
a sensing area (path of CD1) around the hole, wherein at least one sensor is located in the sensing area; 
a crack detector (para [0145-0146]; the controller that processes the signal through CD1 to determine a crack is present, para [0077]) configured to output a first crack signal (para [0077]; presence of a crack) if a comparison value (Fig. 2; Delta V) obtained by comparing a detected value (Fig. 2; V_T) obtained from the at least one sensor with a reference value (Fig. 2; expected V_T value) exceeds an error range (Fig. 2; delta V, para [0077-0078]); and 
Cho fails to teach a touch driver configured to sense a touch by measuring a change amount of a capacitance. 
Park teaches, in Figure 1, a touch driver configured to sense a touch by measuring a change amount of a capacitance (para [0075]; touch portion TM with electrodes to detect changes in capacitance).
	Therefore, it would have been obvious to one skilled in the art before the effective date of the invention to modify the structure as described by Cho with the touch portion as described by Park for the purpose of converting the display device to a display device with touch sensing capabilities thus allowing crack detecting in capacitive sensing devices.

Furusawa teaches wherein at least one sensor configured to sense a user’s touch is in the sensing area (para [0063], touch panel 12).
Therefore, it would have been obvious to one skilled in the art before the effective date of the invention to modify the structure as described by Cho and Park with the touch panel as described by Furusawa for the purpose of improving the reliability of the display module when paired with a touch panel by preventing bending of the device substrates.

Regarding claim 10, Cho, Park and Furusawa teach the display device of claim 9, Cho further teaches, in Figure 11, wherein the hole comprises a first hole (holes formed to the very left of CD1) formed in the display unit and a second hole (holes formed to the right of CD1) formed in the sensor unit, and wherein a region (to the right of the holes formed to the very left of CD1) adjacent to the first hole is the non-display area while a region (to the left of the holes formed to the right of CD1) adjacent to the second hole corresponding to the region adjacent to the first hole is the sensor area. 

Regarding claim 11, Cho, Park and Furusawa teach the display device of claim 10, Cho further teaches wherein the crack detector is configured to output a second crack signal if the comparison value lies within the error range (para [0077-0078]; V_T is at the expected voltage value and would thus indicate that no crack is present). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Park, in view of Furusawa and further in view of Shin.

Regarding claim 12, Cho, Park and Furusawa teach the display device of claim 11, Cho further teaches comprising: a first memory (para [0077-0078]; a memory or storage unit to store data indicating cracks would be in this system) configured to store the reference value (Fig. 2; expected V_T value) and the detected value (Fig. 2; V_T); and a comparing unit configured to receive the reference value and the 
Cho, Park and Furusawa fail to teach a second memory.
Shin teaches a second memory (Fig. 1; 240).
Therefore, it would have been obvious to one skilled in the art before the effective date of the invention to modify the structure as described by Cho, Park and Furusawa with a second memory as described by Shin for the purpose of using a plurality of memory device to store various data to then be used to determine if a touch event has occurred on the device.

Allowable Subject Matter
Claims 6-8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, this claim was indicated as allowable subject matter in the previous Office Action mailed on September 8, 2021.
	Claims 7-8 are indicated as allowable subject matter for depending on claim 6.
Regarding claim 19, this claim was indicated as allowable subject matter in the previous Office Action mailed on September 8, 2021, if the 35 USC §112 rejection for this claim is corrected and it has been corrected.
	Claim 20 is indicated as allowable subject matter for depending on claim 19.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim et al. discloses “Display device” (see 2016/0351093)
Yang et al. discloses “Display apparatus” (see 2018/0088713)
Sato discloses “Electronic component and electronic device using the same” (see 2014/0340597)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867